
	
		III
		109th CONGRESS
		2d Session
		S. RES. 634
		IN THE SENATE OF THE UNITED STATES
		
			December 9
			 (legislative day, December 8), 2006
			Mr. Stevens submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life and achievements of Tom
		  Carr, Congressional Research Service Analyst, and extending the condolences of
		  the Senate on the occasion of his death.
	
	
		Whereas Tom Carr served Congress with distinction for 31
			 years at the Library of Congress as an analyst for the Congressional Research
			 Service;
		Whereas Mr. Carr held a bachelor's degree in history from
			 Catholic University in Washington, D.C., and a master's degree in information
			 systems from Strayer University in Fredericksburg, Virginia;
		Whereas Mr. Carr was born in Jacksonville, Illinois, and
			 grew up in Atlanta, Georgia;
		Whereas Mr. Carr was an expert on congressional
			 committees, House and Senate floor procedure, and congressionally created
			 commissions;
		Whereas Mr. Carr was an enthusiastic teacher of
			 congressional procedure to staff, helping them to do their jobs better;
		Whereas Mr. Carr was an accomplished and entertaining
			 public speaker who founded the Library of Congress chapter of the Toastmasters
			 and was president of the Capitol Hill Toastmasters;
		Whereas Mr. Carr worked tirelessly and cheerfully in
			 service to Congress and set a high example for his colleagues;
		Whereas Mr. Carr was distinguished for the generous
			 enthusiasm with which he met the needs of colleagues and clients alike, as well
			 as for his persistent and expansive good humor and wit; and
		Whereas Mr. Carr faithfully discharged his duties and
			 responsibilities in a wide variety of demanding positions in public life with
			 honesty, integrity, loyalty, and humility: Now, therefore, be it
		
	
		That the Senate—
			(1)honors the life
			 and achievements of Congressional Research Service Analyst Tom Carr;
			(2)expresses
			 profound sorrow upon the occasion of Mr. Carr's death and extends heartful
			 condolences to those who survive him: his wife Mary (Mimi), his sons Thomas and
			 John, his mother Carswella, and his 9 brothers and sisters; and
			(3)expresses its
			 appreciation and respect for Mr. Carr's exemplary record as an analyst for
			 Congress.
			
